Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The following office action is in response to the amendment filed 6/24/2022. Claims 1-15,17-25,27-36 and 38-44 are pending in the application. Claims 1-15,17-25,27-36 and 38-44 are rejected as set forth below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-7,10-12,15,17,19,20,21,24-31,34,35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,16,17,19,36,26,28,29,33 of U.S. Patent No. 10,443,304. Although the independent claims at issue are not identical, they are not patentably distinct from each other because the ‘304 patent requires a front and rear exterior panel having a height and width, a plurality of vane cells formed from a top vane portion and a bottom vane portion enclosing an interior space, a gap cell formed by the front and rear exterior support member and the top and bottom vane cells (plurality of cells in ‘304), where the vane cells and gap cells are spaced along the height of the front vertical support member and rear vertical support member, and the front and rear vertical support member are spaced apart from each other. The dependent claims of the ‘304 patent disclose the limitations recited in the pending dependent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites “one of a first group consisting of a first crease, a first fold line, a first tip, and a first apex”.  Based on the specification, examiner believes the crease, fold line, tip and apex to all be the same element as stated in paragraph [0045]. Similar language is found in claims 17, 25 and 40.
Claim 25 recites the limitation "the first member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Is “the first member” the “first connection member” or something else? 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6,8,9,11-15,18,19,31-36,38,41,42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Green et al 2002/0088559.
In regard to claim 1 with reference to Figures 1-2, Moser ‘515 discloses a flexible panel for an architectural opening, said flexible panel comprising:
A front exterior vertical support member (3) having a height and width.
A rear exterior vertical support member (4) having a height and a width, the rear exterior vertical support member (4) moveable relative to the front exterior vertical support member (3).
A plurality of vane cells (1).
A plurality of gap cells (space between each vane cell) different from the vane cells (1).
Each vane cell (1) is formed of a pair of a top vane portion and a bottom vane portion where each top vane portion and bottom vane portion extends from the front exterior vertical support member (3) to the rear exterior vertical support member (4).
The pair of the top vane portion and the bottom vane portion enclosing an interior space when the front and rear exterior vertical support members (3)(4) are spaced apart from each other.
Each vane cell (1) is formed as an expandable tube.
Each gap cell formed by a portion of the front exterior support member (3), a portion of the rear exterior support member (3), the bottom vane portion from a top vane cell (1), and the top vane portion from a bottom vane cell (1).
Both the vane cells (1) and gap cells are spaced along the height of the front exterior vertical support member (3) and the rear exterior vertical support member (4) when the front exterior vertical support member and the rear vertical support member are spaced apart from each other. 
Moser ‘515 fails to disclose: 
Each vane cell is separately formed and each separately formed tube is connected by a first connection member to the front exterior vertical support member and connected by a second connection member to the rear exterior vertical support member. 
With reference to Figure 7, Green et al ‘519 discloses: 
Each vane cell (70) is separately formed and each separately formed tube is connected by a first connection member (adhesive) to the front exterior vertical support member (74) and connected by a second connection member (adhesive) to the rear exterior vertical support member (72). (Paragraph [0053] states that the vanes are attached to the fabric in the manner taught in previous embodiments. Paragraph [0043] states that adhesive is used)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make the vane cells separately formed and connected by a connection member as taught by Green et al ‘519 in order to allow individual parts to be more easily replaced if damaged without needing to replace the whole device. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
In regard to claim 2, Moser ‘515 discloses:
Wherein each vane cell (1) has a vane cell height along the front and rear exterior vertical support members (3)(4)
Each gap cell (space between each vane cell) has a gap cell height (A) along the front and rear exterior vertical support members (3)(4)
Wherein the vane cell height is different from the gap cell height.  (shown in Figure 2)
In regard to claim 3, Moser ‘515 discloses:
Wherein the gap cell height (A) is greater than the vane cell height.  
In regard to claim 4, Moser ‘515 discloses:
Wherein the vane cells (1) alternate with the gap cells along the height of the front and rear exterior support members (3)(4).  
In regard to claim 5, Moser ‘515 discloses:
Wherein rear exterior vertical support member (4) is formed of a sheer material (mesh) that permits light to pass therethrough.  
In regard to claim 6, Moser ‘515 discloses:
Wherein both of the front exterior vertical support member (3) and the rear exterior vertical support member (4) are formed of a sheer material that permits light to pass therethrough.  (claim 2 states that each sheet has a mesh size, thus it will allow light to pass through)
In regard to claim 8, Moser ‘515 discloses:
Wherein the pair of the top vane portion and the bottom vane portion forming each vane cell (1) are substantially similarly shaped when the front exterior vertical support member is spaced apart from the rear exterior vertical support member.  
In regard to claim 9, Moser ‘515 discloses:
Wherein the pair of the top vane portion and bottom vane portion forming each vane cell (1) are substantially parallel and substantially similarly shaped when the flexible panel is in a collapsed configuration where the front exterior vertical support (3) member is positioned next to the rear exterior vertical support member (4).  
In regard to claim 11, Moser ‘515 as modified by Green et al ‘559 discloses:
Wherein each vane cell (1, Moser ‘515)) is formed of a continuous sheet of material separate from either of the front vertical supper member and the rear vertical support member (as taught by Green et al ‘559) wherein each continuous sheet of material is overlapped onto itself and connected together.  
In regard to claim 12, Moser ‘515 as modified by Green et al ‘559 discloses: 
Wherein each vane cell (1, Moser ‘515) is formed of the top vane portion and corresponding bottom vane portion coupled together by sewing to form an expandable tube that completely encloses the interior space of each vane cell.  
Moser ‘515 fails to disclose: 
The top and bottom vane portions are coupled to each other by adhesive. 
However, as Green et al ‘559 further teaches that it is known to glue the vane to the support members, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Moser ‘515 to couple the top and bottom vane portions by adhesive, as such is shown to be a known means off securing fabric vanes and support members. Adhesives are strong and reliable. 
In regard to claim 13, Moser ‘515 discloses:
 Wherein each vane cell (1) includes multiple layers (formed by fabric and strip 2).  
In regard to claim 14, Moser ‘515 as modified by Green et al ‘559 disclose: 
The first connection member and the second connection member are each adhesive. (as taught by Green et al ‘559)
In regard to claim 15, Moser ‘515
Wherein each of the plurality of vane cells (1) has at least a first apex (they are curved, so must be a high point to the curve), such that the top vane portion and the corresponding bottom vane portion of each vane cell forms an acute angle with the interior space of its respective vane cell,  the at least first apex being adjacent to, spaced from, and not directly connected to at least one of the front or rear exterior vertical support members. (Where the top vane portion and bottom vane portion meet forms an acute angle)
In regard to claim 18, Moser ‘515 as modified by Green et al ‘559 discloses:
Wherein the top vane portion forming one of the respective vane cells (1) is connected directly to at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) at only the first connection member (as taught by Green et al ‘559), and the bottom vane portion forming the respective vane cell is coupled directly to the other one of the front exterior vertical support member or the rear exterior vertical support member at the second connection member (as taught by Green et al ‘559).  
In regard to claim 19, Moser ‘515 discloses:
A roller (not shown, but stated in specification), and the front and rear exterior vertical support members (3,4) are attached to and wind and unwind around the roller.  
In regard to claim 31 Moser ‘515 discloses: 
A front exterior vertical support member (3) having a height and width.
A rear exterior vertical support member (4) having a height and a width.
A plurality of vane cells (1), each vane cell extending along the width of the front and rear exterior vertical support members (3)(4) and formed of a top vane portion and a bottom vane portion. 
The bottom vane portion connected to one of the front or rear exterior vertical support members (3)(4), the top vane portion connected to the other of the front or rear exterior vertical support members (3)(4).
The top and bottom vane portions forming a wall that encloses an interior cavity that extends along the width of the exterior vertical support members, wherein each vane cell (1) of the plurality of vane cells is spaced apart from an adjacent cell along the height of the front and rear exterior vertical support members to form a gap between adjacent cells.
Wherein the flexible panel is configured to be sufficiently flexible to be wound around a roller to retract the panel from covering an architectural structure.  (stated in the specification that a roller is used)
Moser ‘515 fails to disclose: 
The vane cells formed of material separate from the front exterior vertical support member and separate from the rear exterior vertical support member.
The top and bottom vane portions adhesively connected to the front and rear support members. 
With reference to Figure 7, Green et al ‘519 discloses: 
The vane cells (70) material separate from the front exterior vertical support member (74) and separate from the rear exterior vertical support member (72).
The top and bottom vane portions (of cells 70) are adhesively connected to the front (74) and rear support members (72).  (Paragraph [0053] states that the vanes are attached to the fabric in the manner taught in previous embodiments. Paragraph [0043] states that adhesive is used)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make the vane cells separately formed and connected by adhesive as taught by Green et al ‘519 in order to allow individual parts to be more easily replaced if damaged without needing to replace the whole device. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
In regard to claim 32, Moser ‘515 discloses:
Wherein the height of the gap between adjacent vane cells (1) along the front and rear exterior support members is different from the height of the vane cells (1) along the front and rear exterior vertical support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.  
In regard to claim 33, Moser ‘515 discloses:
Wherein the height of the gap is greater than the height of the vane cells (1) along the front and rear exterior vertical support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.  
In regard to claim 34, Moser ‘515 discloses:
Wherein each gap allows light to be transmitted uninterrupted therethrough from one of the front or rear exterior vertical support members (3)(4) to the other of the front or rear exterior vertical support members (3)(4).  
In regard to claim 35, Moser ‘515 discloses: 
Wherein each vane cell (1) is directly connected to the front exterior vertical support member at only one location, and is directly connected to the rear exterior vertical support member at only one location. (they are sewn at one location on each of the front and rear exterior vertical support members)
In regard to claim 36, Moser ‘515 discloses:
Wherein each of the plurality of vane cells (1) has at least a first apex (they are curved, so must be a high point to the curve), such that the top vane portion and the corresponding bottom vane portion of each vane cell forms an acute angle with the interior cavity of its respective vane cell, and the top vane portion is connected to one of the front or rear exterior vertical support members at only a first location, and the first apex is adjacent to and spaced from the first location.  
In regard to claim 38, Moser ‘515 discloses:
Wherein at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) is formed of a sheer material (mesh) that permits light to pass therethrough.  
In regard to claim 41, Moser ‘515 discloses:
A roller (not shown, but stated in specification), and the front and rear exterior support members are attached to and wind and unwind around the roller.

In regard to claims 42 and 44, Moser ‘515 as modified by Green et al ‘559 fails to disclose: 
The sheet of material forming the expandable tube (of vane cell 1) and completely enclosing the interior space without requiring any portion of the front exterior vertical support member or the rear exterior vertical support member (as taught by Green et al ‘559), each expandable tube having at least a first fold line (where the top vane meets the bottom vane) such that the top vane portion and the corresponding bottom vane portion of each vane cell forms an acute angle with the interior space of its respective vane cell, the at least a first fold line being adjacent to, spaced from, and not directly connected (indirectly connected via adhesive as taught by Green et al ‘559) to at least one of the front or rear exterior vertical support members, wherein the first connection member is adjacent the first fold line, is an adhesive (as taught by Green et al ‘559), and is spaced from the first fold line and the second connection member.

Claims 7,21-25,27,28,30, 39,42,43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 in view of Green et al 2002/0088559 and Chien 2010/0212844.
In regard to claim 21 with reference to Figures 1-2, Moser ‘515 discloses a flexible panel for an architectural opening, said flexible panel comprising:
A front exterior vertical support member (3) having a height and width, the front exterior vertical support member (3) formed from a material (mesh) that permits light to pass therethrough.
A rear exterior vertical support member (4) having a height and a width, the rear exterior vertical support member (4) formed of a material (mesh) that permits light to pass therethrough.
A plurality of vane cells (1), each vane cell extending along the width of the exterior vertical support members (3)(4) and formed of a pair of a top vane portion and a bottom vane portion, the bottom vane portion connected to one of the front or rear exterior vertical support members(3)(4), the top vane portion connected to the other of the front or rear exterior vertical support members (3)(4), and the top and bottom vane portions forming a wall that encloses an interior cavity that extends along the width of the exterior vertical support members (3)(4).
Each vane cell (1) of the plurality of vane cells is spaced apart from an adjacent vane cell along the height of the front and rear exterior vertical support members to form a gap between adjacent vane cells (1)
Each gap allows light to be transmitted uninterrupted therethrough from one of the front or rear exterior support members (3)(4) to the other of the front or rear exterior support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.
Moser ‘515 fails to disclose: 
The vane cells formed separately from the front exterior vertical support member and from the rear exterior vertical support member.
The vane portions define an enclosed tube without requiring any portion of the front exterior vertical support member or the rear exterior vertical support member.
Wherein the bottom vane portion of each separately formed vane cell is connected by a first connection member to one of the front or rear exterior vertical support members and the top van portion of each separately formed vane cell is connected by a second connection member to the other of the front or rear exterior vertical support members. 
The front and rear vertical support members being formed of a material that light passes more readily through than at least one of the pair of the top vane portion and the bottom vane portion of each vane cell.  
With reference to Figure 7, Green et al ‘519 discloses: 
The vane cells (70) formed separately from the front exterior vertical support member (74) and separate from the rear exterior vertical support member (72).
The vane portions define an enclosed tube without requiring any portion of the front exterior vertical support member or the rear exterior vertical support member.
Wherein the bottom vane portion of each separately formed vane cell (70) is connected by a first connection member (adhesive) to one of the front (74) or rear (72) exterior vertical support members and the top vane portion of each separately formed vane cell is connected by a second connection member (adhesive) to the other of the front or rear exterior vertical support members. 
  (Paragraph [0053] states that the vanes are attached to the fabric in the manner taught in previous embodiments. Paragraph  [0043] states that adhesive is used)
Chien ‘844 discloses:
The front and rear vertical support members (2)(3) being formed of a material that light passes more readily through than at least one of the pair of the top vane portion (44) and the bottom vane portion (44) of each vane cell.  (Paragraph [0012] states that the support members are transparent while the vanes are opaque)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make the vane cells separately formed and connected by adhesive as taught by Green et al ‘519 in order to allow individual parts to be more easily replaced if damaged without needing to replace the whole device. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make the front and rear vertical support members pass light more readily through than the top or bottom vane portion as taught by Chien ‘844 in order to provide a desired lighting effect. 
In regard to claim 22 Moser ‘515 discloses: 
Wherein the height of the gap between adjacent vane cells (1) along the front and rear exterior vertical support members (3)(4) is different from the height of the vane cells (1) along the front and rear exterior vertical support members.  
In regard to claim 23, Moser ‘515 discloses: 
Wherein the height of the gap is greater than the height of the vane cells (1) along the front and rear exterior vertical support members (3)(4) when the front and rear exterior vertical support members are spaced apart from each other.  
In regard to claim 24, Moser ‘515 discloses:
Wherein the material forming each vane cell (1) is connected to the front exterior vertical support member (3) at only one location, and coupled to the rear exterior vertical support member (4) at only one location.  (they are sewn at one location on each of the front and rear exterior vertical support members)
In regard to claim 25, Moser ‘515 discloses:
Wherein each of the plurality of vane cells (1) has at least a first apex,  such that the top vane portion and the corresponding bottom vane portion of each vane cell (1) forms an acute angle with the interior cavity of its respective vane cell, the top vane portion of each respective vane cell is connected to the front exterior vertical support member at a first location, and the first apex is adjacent the front exterior vertical support member (3), spaced from the first location, and not directly attached to either of the front or rear exterior vertical support members.  (Where the top vane portion and bottom vane portion meet forms an acute angle)
In regard to claim 27, Moser ‘515 as modified by Chien ‘844 disclose:
Wherein the vane cells (1, Moser ‘515) are formed of a less translucent material than the front and rear exterior vertical support members (as taught by Chien ‘844 above).  

In regard to claim 28, Moser ‘515 discloses:
Wherein at least one of the front exterior vertical support member (3) or the rear exterior vertical support member (4) is formed of a sheer (mesh) material that permits light to pass therethrough.  
In regard to claim 30, Moser ‘515 discloses: 
Wherein the flexible panel is configured to be sufficiently flexible to wind around a roller.  
In regard to claims 7 and 39, Moser ‘515/Green et al ‘559 fail to disclose: 
The vane cells are formed of a less translucent material than the front and rear exterior vertical support members.  
Chien ‘844 discloses:
The vane cells (formed by 44) are formed of a less translucent material than the front and rear exterior vertical support members (2)(3).  
(Paragraph [0012] states that the support members are transparent while the vanes are opaque)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515/Green et al ‘559 to make the front and rear vertical support members pass light more readily through than the top or bottom vane portion as taught by Chien ‘844 in order to provide a desired lighting effect. 
In regard to claim 42, Moser ‘515 as modified by Green et al ‘559 fails to disclose: 
The sheet of material forming the expandable tube (of vane cell 1) and completely enclosing the interior space without requiring any portion of the front exterior vertical support member or the rear exterior vertical support member (as taught by Green et al ‘559), each expandable tube having at least a first fold line (where the top vane meets the bottom vane) such that the top vane portion and the corresponding bottom vane portion of each vane cell forms an acute angle with the interior space of its respective vane cell, the at least a first fold line being adjacent to, spaced from, and not directly connected (indirectly connected via adhesive as taught by Green et al ‘559) to at least one of the front or rear exterior vertical support members, wherein the first connection member is adjacent the first fold line, is an adhesive (as taught by Green et al ‘559), and is spaced from the first fold line and the second connection member.
In regard to claim 43, Moser ‘515 as modified by Green et al ‘559 disclose: 
Wherein the first connection member and the second connection member are adhesive. (as taught by Green et al ‘559)
Claim is 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 and Green et al 2002/0088559 as applied to claim 1 and further in view of Delaroche et al 4,694,144.
In regard to claim 10, Moser ‘515/Green et al ‘559 fail to disclose: 
Wherein each vane cell is formed of multiple pieces of material.  
Delaroche et al ‘144 disclose: 
Wherein each cell (2) is formed of multiple pieces of material (3,4)44).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the vane cells out of multiple pieces of material as taught by Delaroche et al ‘144 in order to allow for parts to be more easily replaced if damaged. Such is shown to be a known construction of cellular vanes. 
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 and Green et al 2002/0088559 as applied to claim 15 and further in view of JP 2010523838.
In regard to claim 17 Moser ‘515 discloses: 
The top vane portion and the corresponding bottom vane portion of each vane cell forms an acute angle with the interior space of its respective vane cell. (Where the top vane portion and bottom vane portion meet forms an acute angle)
Moser ‘515 fails to disclose: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  
With reference to Figure 8, JP ‘838 discloses: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members (100)(200) is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  

    PNG
    media_image1.png
    410
    240
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make each vane cell have a first and second apex as taught by JP ‘838 in order to provide a desired look to the device as well as a differing light transmitting property. 
Claims 29 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515, Green et al 2002/0088559 and Chien 2010/0212844 as applied to claims 25 and 35 and further in view of JP 2010523838.
In regard to claims 29 and 40 Moser ‘515 fails to disclose: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  
With reference to Figure 8, JP ‘838 discloses: 
Wherein each vane cell has a second apex, and one of the front or rear exterior support members (100)(200) is adjacent to and spaced from the first apex and the other one of the front or rear exterior support members is adjacent to and spaced from the second apex.  

    PNG
    media_image1.png
    410
    240
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to make each vane cell have a first and second apex as taught by JP ‘838 in order to provide a desired look to the device as well as a differing light transmitting property. 

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser DE3525515 and Green et al 2002/0088559 as applied to claim 19 and further in view of Meewis et al 2007/0163724.
In regard to claim 20, Moser ‘515/Green et al ‘559 fail to disclose: 
A bottom rail coupled to one of the front or rear exterior vertical support members.  
Meewis et al ‘724 discloses: 
A bottom rail (50) coupled to one of the front or rear exterior vertical support members (80)(90).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moser ‘515 to include a bottom rail as taught by Meewis et al ‘724 in order to help hold the device down when extended. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,21 and 31 have been considered but are moot in view of the new grounds of rejection. Newly applied reference Green et al ‘559 discloses each vane cell formed as an expandable tube, formed separately and connected by an adhesive first and second connection member as is now claimed by the applicant.  
In response to applicant’s argument regarding claim 10, Ruggles is no longer used in the rejection, thus the argument is moot. Newly applied reference Delaroche et al ‘144 teaches vane cells that are formed of multiple pieces as is claimed. 
In response to applicant’s argument regarding claims 12 and 14, the examiner respectfully disagrees. As shown in the rejection above, newly applied reference Green et al ‘559 teaches vanes which are attached to their support fabrics via adhesives. As such, it would have been obvious to modify the device of Moser ‘515 to use adhesives as such is known for connecting vanes. As such, using adhesives to construct the vanes would have been obvious as well. 
In response to applicant’s argument regarding the Palmer reference, this reference is no longer used, thus the argument is moot. 
In response to applicant’s argument that JP ‘838 dose not disclose (a crease, fold line, tip or apex) the examiner respectfully disagrees. As shown above, Moser ‘515 teaches that the top and bottom vanes form an acute angle (where they meet) and JP ‘838 discloses the claimed apex portions adjacent to the front and rear vertical support members. In response to applicant’s argument that Moser has pockets formed by folding and sewing, this is moot as stated above since Green et al ‘595 discloses forming the vanes separately as claimed. In response to applicant’s argument that forming the pockets of Moser would ignore the primary teaching of Moser and would require wholescale reconstruction. Applicant cites In re Ratti in support of this argument. This is not found persuasive, as In re Ratti also requires a change in the basic principles in which the construction was designed to operate. The device of Moser would still operate in the same manner regardless of whether or not the vane were folded and sewn or formed from separate materials. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634